                      Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 1 of 8                                     FILED
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                       Jul 07 2020


                                     UNITED STATES DISTRICT COURT                                                 SUSANY. SOONG
                                                                                                             CLERK, U.S. DISTRICT COURT
                                                               for the                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                   SAN FRANCISCO
                                                 __________  DistrictofofCalifornia
                                                   Northern District      __________

                  United States of America                        )
                             v.                                   )
                    SHAUNTE MINNER
                                                                  )       Case No.3:20-mj-70907 TSH
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 October 23, 2019              in the county of           San Francisco              in the
     Northern          District of          California        , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1709                               Embezzlement of Mail by Postal Employee

                                               Maximum Penalties:
                                               - 5 years in prison
                                               - $250,000 fine
                                               - 3 years of supervised release
                                               - Restitution
                                               - Forfeiture

         This criminal complaint is based on these facts:
Please see attached affidavit of USPS OIG Special Agent Jason Mackey




         ✔ Continued on the attached sheet.
         u

                                                                             V-DVRQ0DFNH\
                                                                                             Complainant’s signature
$SSURYHGDVWR)RUPV$QGUHZ-%ULJJV
                                                                                 Jason Mackey, Special Agent, USPS OIG
6$86$$QGUHZ%ULJJV                                        Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWV
RI)HG5&ULP3E\SKRQH

Date:       July 7, 2020
                                                                                                Judge’s signature

City and state:            San Francisco, CA                                 Hon. Thomas S. Hixson, U.S. Magistrate Judge
                                                                                              Printed name and title
             Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 2 of 8




                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Jason Mackey, being duly sworn, depose, and state that I am a Special Agent of the

United States Postal Service Office of Inspector General (“USPS OIG”). I make this Affidavit in

support of a Criminal Complaint and issuance of Summons for Shaunte MINNER (“MINNER”)

for violation of Title 18, United States Code, Section 1709 (Embezzlement of Mail by Postal

Employee).

I.      INTRODUCTION

        1.        I have been employed as a Special Agent with USPS OIG since April 2019. Prior

to joining the USPS OIG, I was a Special Agent with Homeland Security Investigations, and its

predecessor agency, the United States Customs Service, for approximately 16 years. I am a law

enforcement officer of the United States within the meaning of Title 18, United States Code,

Section 2510(7). I am presently assigned to the Mail Theft Team of the Pacific Area Field

Office. I am a graduate of the Criminal Investigator Training Program at the Federal Law

Enforcement Training Center and have also received specialized training, including specialized

training in mail theft. In the course of my law enforcement career, I have been the affiant on

numerous arrest, search and seizure warrants predicated on violations of contraband smuggling,

money laundering, visa, wire and mail fraud statutes. As a Special Agent with USPS OIG, I

investigate allegations of fraud, waste, and abuse in matters dealing specifically with the United

States Postal Service.

        2.        As a USPS OIG Special Agent, I have conducted and participated in numerous

investigations involving mail theft committed by Postal Service employees. During these

investigations, I have utilized various investigative techniques, including the use of physical and

electronic surveillance, interviews, and the in-depth analysis of postal records. Through my

training and experience and conversations with other law enforcement officers, including subject

matter experts in the area of mail theft, I have become familiar with the various ways in which

mail is stolen.

        3.        The facts set forth in this Affidavit are based on a variety of sources that I believe
            Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 3 of 8




to be reliable, including: my personal knowledge, training and experience, information obtained

from USPS OIG personnel and other law enforcement officers who have participated in this

investigation, reports and evidence gathered by USPS OIG personnel and other law enforcement

officers, my review of documents and records related to this investigation, and communications

with others who have personal knowledge of the events and circumstances described herein.

Because this Affidavit is submitted for the limited purpose of establishing probable cause in

support of a complaint, it does not set forth each and every fact that I, or others, have learned

during the course of this investigation.

       4.      I have personally participated in the investigation discussed in this Affidavit, and

I am familiar with the facts and circumstances of the investigation. My role in this investigation,

combined with my training and experience, information I have learned from USPS OIG

personnel and other law enforcement agencies, my discussions with witnesses involved in the

investigation, and my review of records and reports relating to the investigation form the basis

for the opinions I set forth in this Affidavit. Unless otherwise noted, wherever in this Affidavit I

assert that a statement was made, the information was provided by USPS OIG personnel, law

enforcement officers, or witnesses who may have had either direct or hearsay knowledge of that

statement and to whom I or others have spoken, or whose reports I have read and reviewed.

Such statements are among many statements made by others and are stated in substance and in

part unless otherwise indicated.

II.    APPLICABLE LAW

       5.      Under Title 18, United States Code, Section 1709, it is unlawful for any United

States Postal Service employee, while working as a Postal Service employee, to steal a package,

article, or thing contained therein, intended to be conveyed by mail, which had been entrusted to

the Postal Service employee.

III.   FACTS ESTABLISHING PROBABLE CAUSE

       6.      In June 2019, I spoke with an anonymous tipster who reported that Shaunte

MINNER, a United States Postal Service (“USPS”) employee, was stealing packages from the
               Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 4 of 8




mail.

          7.      I reviewed USPS records, which revealed that MINNER began working for the

USPS in November 2015, and that as of November 2017, MINNER was working as a Sales and

Service Associate at the Visitation Station Post Office in San Francisco, California.

          8.      In July 2019, with the assistance of USPS personnel, I installed two surveillance

cameras in the rear workroom floor area of the Visitation Station Post Office, to supplement the

already-installed surveillance camera that monitored the retail area of the Visitation Station Post

Office.

          9.      I reviewed surveillance footage from the Visitation Station Post Office from

October 23, 2019, which appears to show a USPS employee, later identified as MINNER,

accepting one Priority Mail package at the retail counter, walking it to the rear workroom floor,

piercing the package with scissors, putting the package in a plastic bag, and hiding the bagged

package in a nearby stack of empty postal bins. The surveillance footage appears to show

MINNER, at the end of her shift, retrieving the bagged package from the stack of empty postal

bins and leaving the Visitation Station Post Office with the package. Below are screenshots from

the surveillance footage that I reviewed:




                   MINNER accepting the Priority Mail package at the retail counter
    Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 5 of 8




MINNER in the rear workroom area, putting the Priority Mail package in a plastic bag




   MINNER hiding the now-bagged Priority Mail package in a stack of postal bins
         Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 6 of 8




      MINNER retrieving the hidden, bagged Priority Mail package at the end of her shift




MINNER leaving the Visitation Station Post Office with the bagged Priority Mail package at the
                                      end of her shift

       10.    I reviewed USPS personnel records for October 23, 2019 for the Visitation

Station Post Office, which revealed that MINNER was working as a Sales and Service Associate
            Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 7 of 8




on that day and was the only female employee working as a retail Sales and Service Associate

that day.

       11.     I conducted a search of California Department of Motor Vehicles records for

Shaunte Minner, and I located a California driver’s license photograph for MINNER, taken on

March 9, 2017. I compared that photograph with the individual depicted in the October 23, 2019

surveillance footage. The person depicted in the photograph appears to be the same person

depicted in the surveillance footage – MINNER.

       12.     I reviewed USPS records of packages that were accepted for mailing at the

Visitation Station Post Office on October 23, 2019, and by matching the records with the time

stamps on the surveillance footage, I was able to identify the tracking number for the stolen

package. I reviewed USPS records associated with the tracking number for the stolen package

and found that there was no subsequent tracking activity for the package after it was scanned

“Accepted” at the Visitation Station Post Office.

       13.     On November 13, 2019, in an interview with myself and another USPS OIG

agent, MINNER was shown the October 23, 2019 surveillance footage and admitted that she

stole the Priority Mail package depicted in the October 23, 2019 surveillance footage.

//

//

//

//

//

//

//

//

//

//

//
          Case 3:20-mj-70907-TSH Document 1 Filed 07/07/20 Page 8 of 8




IV.    CONCLUSION

       14.     Based on the foregoing facts, my training, experience, and knowledge of this

investigation, I believe there is probable cause to believe that on October 23, 2019, MINNER

violated 18 U.S.C. § 1709 (Embezzlement of Mail by Postal Employee) in the Northern District

of California. Accordingly, I respectfully request that this Court issue a Criminal Complaint and

Summons for Shaunte MINNER.



                                                    _V-DVRQ0DFNH\_______
                                                    Jason Mackey
                                                    Special Agent
                                                    United States Postal Service Office of
                                                    Inspector General



Sworn to before me over the telephone and signed by me pursuant to Fed. R. Crim. P. 4.1 and
4(d) on this ___
             7th day of ____
                        July 2020.



                                                    ___________________________________
                                                    HONORABLE THOMAS S. HIXSON
                                                    United States Magistrate Judge
